Citation Nr: 1743464	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right ankle disability. 

4.  Entitlement to an earlier effective date than May 22, 1995, for status post pilonidal cyst with scar. 

5.  Entitlement to an initial compensable rating for status post pilonidal cyst with scar, prior to October 4, 2012.

6.  Entitlement to a rating in excess of 20 percent for status post pilonidal cyst with scar, since October 4, 2012.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1988 to January 1992.  He received the Combat Action Ribbon, among other decorations, for this service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In June 2010, the RO granted service connection for status post pilonidal cyst with scar and assigned a noncompensable rating, effective December 28, 2009.  The rating decision also denied, in pertinent part, service connection for left and right knee disabilities as well as a right ankle disability.  

In November 2013, the RO granted an earlier effective date of May 22, 1995, for the status post pilonidal cyst with scar, and assigned a 20 percent rating, effective October 4, 2012.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

Additionally, a claim for increased evaluation includes a claim for TDIU where there is evidence or allegation of unemployment or unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the issue is considered to be on appeal as it arises out of the claim for an increased rating.  Id.

The issues of entitlement to staged ratings for service-connected status post pilonidal cyst with scar and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnoses for arthritis of the bilateral knees and right ankle.

2.  The Veteran experienced bilateral knee and a right ankle injuries during service.

3.  The evidence is at least in relative equipoise as to whether the Veteran's bilateral knee and right ankle disabilities are related to service.

4.  There is no communication of record prior to May 22, 1995, the date VA received the Veteran's claim for service connection, which can be construed as a formal or informal claim for VA compensation benefits based on status post pilonidal cyst with scar.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for an earlier effective date than May 22, 1995, for the grant of service connection for status post pilonidal cyst with scar have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.102, 3.155, 3.159, 3.160, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Bilateral Knees and Right Ankle Disabilities

The Veteran contends that he developed bilateral knee and right ankle disabilities as a result of service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claims for bilateral knee and ankle disabilities.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

First, the evidence shows that the Veteran has current bilateral knee and right ankle arthritis.  See October 2012 VA examination; see also February 2011 private treatment records.

Next, service treatment records show that the Veteran's bilateral knees and right ankle were normal upon entrance into service.  However, in March 1988, the Veteran sought medical attention for both knees due to ongoing pain over an approximately three-week period due to strenuous training.  He endorsed pain all over in both knees, to include pain on movement, with weight bearing, and when running or climbing stairs.  Physical examination did not reveal any abnormalities.  The assessment was overuse due to training and the physician found the Veteran was able to return to full duty.  In June 1988, the Veteran received treatment for right ankle pain after he said another person fell on it.  The Veteran's separation examination did not reveal any knee or ankle abnormalities.

Nonetheless, the Board notes that, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, the Veteran is competent to report that he continued to experience pain in his knees and ankle after he was initially treated in service as such would have been clearly observable to him.  Indeed, as a layperson, he is competent to report his own experiences and there is nothing in the record that contradict these assertions, aside from an absence of documented treatment or complaints for a period of years after service, which by itself is insufficient to discredit offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Board has no reason to doubt the credibility of his statements.

The most probative evidence in favor of the claims includes testimony from the Veteran as well as a private medical opinion.

The Veteran testified before the undersigned in January 2017.  He endorsed injuring his knees in service and experiencing continuous bilateral knee pain since he was discharged.  He explained that his doctor told him that carrying heavy packs while marching for 25 to 30 miles for training during service is most likely the cause of his current bilateral knee arthritis.  The Veteran also endorsed current symptoms of severe knee pain that cause him to miss work because he cannot get out of bed.  He also stated that he injured his right ankle when fellow service members "were horse playing and fell across [his] ankle."  He said that the injury resulted in a "severe sprain" that resulted in light duty for approximately six weeks.  He also endorsed continuous right ankle pain since the initial injury occurred during service. 

Private treatment records from February 2011 contain positive nexus opinions for the Veteran's bilateral knees and right ankle disabilities.  The private physician reported that the Veteran received treatment at this facility and was diagnosed with bilateral patella and right ankle chondromalacia (arthritis).  The physician opined that after reviewing the Veteran's service treatment records and felt that these conditions are related to the current diagnoses.  The physician reasoned that after a review of the Veteran's service treatment records, these current diagnoses were caused by jumping, carrying heavy gear over time, and running.  The Board finds these medical opinions highly probative of a positive nexus between the Veteran's current conditions and service because they not only contain clear conclusions with supporting data, but also reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The most probative evidence against the Veteran's claim includes an October 2012 VA examination opinion.  With regard to the bilateral knee disability, the examiner stated that he reviewed the Veteran's records and noted bilateral knee pain was present in 1988 for over three to five weeks.  The examiner said there were no other additional medical records to suggest chronicity of the Veteran's knee conditions.  Additionally, the examiner stated that post-service medical records document knee pain since 2010, "which is over 18 years past military service."  Lastly, the examiner said that there was no separation physical examination results attached that would be beneficial to note if the Veteran reported knee pain upon separation from the military.  

The Board finds this VA examination opinion less probative as it does not discuss the Veteran's statements regarding continuity of symptoms post-service despite the absence of treatment records for the aforementioned 18-year period.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  See Tucker v. West, 11 Vet. App. 369, 374 (1998) (vacatur and remand may be warranted where the Board has failed to provide an adequate statement of reasons or bases for its determinations).  Stefl v. Nicholson, 21 Vet.  App. 120, 124 (2007).  Furthermore, a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

For the right ankle disability, the VA examiner opined that it was less likely as not related to service.  He explained that he found only one service treatment record that noted a lateral ankle strain.  However, the examiner noted that there is no mention of follow up ankle pain or any information suggesting that this condition was chronic or recurrent.  The Board finds this opinion less probative as it does not discuss the Veteran's statements regarding continuity of symptoms post-service.  Furthermore, a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim given the conflicting opinions.  Specifically, the Board could seek further examination to clarify and definitively opine on the etiology of the bilateral knee and right ankle disabilities.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

In light of the above, to include the highly probative November 2013 private medical opinions, and resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for bilateral knee and right ankle disabilities are met, and the claims are granted.

Entitlement to an Earlier Effective Date

The Veteran asserts that he is entitled to an earlier effective date for the service-connected status post pilonidal cyst with scar.  

In December 2009, the Veteran filed a claim to reopen service connection for status post pilonidal cyst with scar.  In June 2010, the RO granted service connection for status post pilonidal cyst with scar and assigned a noncompensable rating, effective December 28, 2009.  In November 2013, the RO granted an earlier effective date of May 22, 1995, for the noncompensable rating for status post pilonidal cyst with scar in accordance with 38 C.F.R. § 3.156(c) due to the receipt of service treatment records that were not previously associated with the file when VA initially decided the claim.  

Except as otherwise provided, the effective date of a rating and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151 (a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought, but need not be specific.  38 C.F.R. § 3.155.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.

A report of examination or hospitalization that meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability that may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.  Evidence from a private physician or lay person will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

With respect to the earlier effective date claim on appeal here, the Board will focus the analysis on determining the proper date of the claim and the proper date of when entitlement arose.  Thereafter, the proper effective date is determined by taking the latter of the two dates determined.  See 38 C.F.R. § 3.400.

Thus, the question before the Board is whether there is any evidence in the file that can be construed as a claim prior to the claim received on May 22, 1995.

After reviewing the record, the Board concludes that there are no documents submitted prior to May 22, 1995, indicating intent to request a claim of entitlement to service connection for a cyst or scar disability.  Furthermore, the Board concludes that there are no treatment records that constitute an informal claim for benefits prior to May 22, 1995.  In MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone could not be construed as a claim for service connection.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157 (2016).  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established").  

As the record contains no indication that the Veteran filed a claim for service connection for status post pilonidal cyst with scar prior to May 22, 1995, the Board finds that the Veteran's claim for an earlier effective date must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than May 22, 1995, for the award of service connection for status post pilonidal cyst with scar, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, at 53-56.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in February 2010, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the February 2010 letter, including the type of evidence necessary to establish a disability rating and effective dates.

The Veteran's earlier effective date appeal arises from an appeal of the initial evaluation following the grant of service connection for status post pilonidal cyst with scar.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  See Sanford v. Peake, 263 F. App'x 54, 55 (Fed. Cir. 2008).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his service connection claims in October 2012.  During the examinations, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2017.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.

Service connection for a right ankle disability is granted.

An earlier effective date than May 22, 1995, for service connection for status post pilonidal cyst with scar is denied.


REMAND

Unfortunately, the Veteran's appeal for higher staged ratings for service-connected status post pilonidal cyst with scar and TDIU must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the issues so that the Veteran is afforded every possible consideration.

In January 2017, the Veteran testified before the undersigned that his service-connected status post pilonidal cyst with scar symptoms has worsened.  He described difficulty with any physical activity that would cause the affected skin area to crack open, to include sitting down in a chair and riding a bicycle.  The Board is without the expertise necessary to determine the extent of worsened symptoms exhibited by the Veteran's disability.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  As there is evidence indicating that the Veteran's condition has worsened since his last VA examination of record, the Board finds that the Veteran's claim should be remanded to provide him with an updated examination to accurately assess the current condition of this disability.  In claims for a rating increase, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

He also testified regarding an inability to maintain employment due to his frequent need to take off work for doctor appointments multiple times per week.  The Veteran described having held over 34 jobs in 24 years due to employers firing him after missing so much time from work due to medical appointments.  The Veteran has also claimed that the totality of his service-connected disabilities has rendered him unable to maintain substantially gainful employment.  As a result, a VA examination is warranted to determine the collective impact of these disabilities on his employability.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability cannot be adjudicated until the staged rating issues are addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, these issues are REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected status post pilonidal cyst with scar.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale regarding the potential impairments of the Veteran's service-connected disability on his daily life.  

2.  Obtain a VA examination opinion regarding the collective impact of the Veteran's service-connected disabilities.  The examiner(s) must comment on the impact of the service-connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).

3.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


